IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0149
                               Filed March 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HUBERT TODD JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      Hubert Todd Jr. appeals his conviction for domestic abuse assault, second

or subsequence offense. AFFIRMED.



      Judy L. Freking of Judy L. Freking, P.C., Le Mars, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., Bower, J., and Goodhue, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                        2


GOODHUE, Senior Judge.

      Hubert Todd Jr. appeals from the trial court’s refusal to grant his request

to have his plea of guilty to a second offense of domestic abuse assault set aside

and to modify the no-contact order entered with the sentence.

   I. Facts and Proceedings

      Todd signed a plea of guilty on December 21, 2015, to a charge of second

offense domestic abuse assault alleged to have been committed against his wife,

Lola, on March 7, 2015.

      At the time the criminal charge was filed, an order was entered restricting

Todd from any and all type of contact with his wife. Several attempts were made

by Todd and Lola to have the no-contact order cancelled or amended. Although

modifications were granted to permit exceptions for various reasons, such as

attendance at a funeral, the basic no-contact order remained in place.

      A written plea agreement was signed by Todd on December 21, 2015.

Judgment and sentence was entered pursuant to the plea of guilty on December

22, 2015. The sentence extended the no-contact order for another five years.

The plea agreement specifically stated the sentence was to include a “no contact

order extended for five years.” Todd asserts that he was not aware that the five-

year no-contact order was a part of the plea agreement, and on December 30, he

filed a motion to withdraw the plea of guilty. On January 3, 2016, his motion was

denied.

      The written plea agreement also expressly set out Todd’s right to file a

motion in arrest of judgment and that a failure to file such a motion at least five

days before sentencing was a waiver of the right to challenge the plea. The plea
                                         3


agreement further stated that Todd waived his right to file a motion in arrest of

judgment and requested that he be sentenced immediately on acceptance of the

plea agreement.

       On December 22, immediately after the sentencing order was signed, Lola

filed an application to modify the no-contact order, asserting that she was not in

fear of further assault or injury from Todd and that she wanted to be able to visit

him and talk to him on the telephone. On December 29, the no-contact order

was modified to allow telephone or written contact between the parties while

Todd was in prison.

       On January 6, 2016, Todd filed a pro se application requesting the no-

contact order be eliminated from the sentencing order. He basically expressed

his belief that the plea agreement that he had signed on December 21 did not

include the extension of the no-contact order as entered and that it was later

added by someone else. On January 7, the application was denied.

       Todd appeals, contending the trial court erred in not granting his motion to

have his plea of guilty withdrawn and, alternatively, that his counsel was

ineffective for either adding to the plea agreement without Todd’s knowledge or

not correctly advising him of its contents. Todd’s brief also addresses the district

court’s refusal to lift the no-contact order, but Todd’s notice of appeal did not

include the court’s order denying his application to have the no-contact order

cancelled or modified.

   II. Mootness

       The no-contact order was cancelled by a court order entered July 16,

2016. The State filed a motion to dismiss on the basis that Todd’s claims are
                                         4


now moot. The State’s motion to dismiss was not ruled on but was left to be

briefed and determined as a part of this appeal.

       A case is moot if it no longer presents a justiciable issue if, because of

changed circumstances, the court’s ruling would have no effect in regard to the

underlying controversy. Homan v. Branstad, 864 N.W.2d 321, 328 (Iowa 2015).

Even if Todd had included the no-contact order in his notice of appeal of the

court’s refusal to cancel the no-contact order, it has now been cancelled, and this

court’s consideration and resolution of the issue would have no effect. The trial

court’s initial refusal to modify or cancel the no-contact order is now moot.

       The trial court’s denial of Todd’s motion to withdraw his plea of guilty has

different ramifications.   Todd’s attack on the plea of guilty appears to be

predicated on the extension of the no-contact order, but the conviction has

greater affect than the extension of the no-contact order. If the motion had been

granted, Todd would have been entitled to a new trial and may possibly have

been found not guilty. Although the no-contact order issue has been resolved

and Todd may have served his sentence, a plea of not guilty would have

significant effect.   Fines and court costs are involved.     Possible subsequent

charges could be enhanced.         A conviction could affect future employment

opportunities.

       In determining mootness or whether a claim is purely academic, the broad

effect of the consequences of the issue are to be considered. See In re E.C.G,

345 N.W.2d 138, 141 (Iowa 1984) (wherein the right to select a personal

representative in an estate of a deceased child and the right to consider where

the child was to be buried were considered in determining that a termination of
                                             5


parental rights proceeding was not moot because of the death of the child). We

conclude the issue of the withdrawal of the plea of guilty is not moot.

   III. Denial of Motion to Withdraw Plea Generally

       a. Preservation of Error

       A guilty plea waives all defenses and objections and must generally be

attacked by filing a motion in arrest of judgment. State v. Antenucci, 608 N.W.2d
19, 19 (Iowa 2000). Waiver of the right to file a motion in arrest of judgment

generally constitutes a waiver of the right to appeal. Id.

       An exception exists if the sentence does not conform to the plea

agreement. State v. Malone, 511 N.W.2d 423, 424 (Iowa 1993). In such a case,

the defendant has nothing to attack in the plea proceeding. Id. It is the sentence

itself that constitutes the claimed error.

       b. Standard of Review

       The standard of review in considering the denial of a defendant’s motion

to withdraw a guilty plea is for an abuse of discretion.      State v. Speed, 573
N.W.2d 594, 596 (1998).

       c. Discussion

       The trial court could not see any deviation between the plea agreement

and the sentence entered, and neither can we. The court did not abuse its

discretion based on the record before it. No proof of an altered plea agreement

was offered except Todd’s unsupported assertion the extension of the no-contact

order had been added to the written plea agreement after he had signed it.
                                          6


   IV. Ineffective Assistance of Counsel

       a. Error Preservation

       The claim of ineffective assistance of counsel is not subject to the usual

rules applicable to error preservation.       State v. Straw, 709 N.W.2d 128, 133

(Iowa 2006).

       b. Standard of Review

       Ineffective assistance of counsel will not be determined on direct appeal

unless there is an adequate record to support it, but instead will be preserved for

postconviction relief. State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978).

       c. Discussion

       Todd, in his brief, implies his counsel added matters to his plea agreement

after he had signed it or failed to advise him of its contents. “Even a lawyer is

entitled to his day in court, especially when his professional reputation is

impugned.” Id. To the extent that Todd claims his plea of guilty was the result of

ineffective assistance of counsel, his claim is preserved for postconviction relief.

The present record is inadequate to make such a determination.

   V. Constitutional Issue

       Todd attempts to raise constitutional issues attacking the no-contact order

coupled with the entry of the sentencing order. The constitutional issues do not

appear to have been raised before the trial court. Issues not raised before the

trial court, including constitutional issues, cannot be raised for the first time on

appeal. State v. McCright, 569 N.W.2d 605, 607 (Iowa 1997) (citing State v.

Wages, 483 N.W.2d 325, 326 (Iowa 1992)).

       AFFIRMED.